DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on August 13, 2019 has been entered. Claims 1-20 are pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one first feature and at least one second feature which have been applied on a substrate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claim 15 is objected to because of the following informalities:  
claim 15 at the end of line 3 recites "to a least" which appears to be a typographical error of - - to at least - -. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. [US 20070258637 A1, hereafter Yang].
As per Claims 1 and 15, Yang teaches a method of determining stress in a substrate, the method comprising: 
determining a measured position difference between a measured position of at least one first feature and a measured position of at least one second feature which have been applied on a substrate, wherein the first feature and the second feature are located within a single exposure image field of a lithographic apparatus used to measure the measured positions; and determining local stress in the substrate from the measured position difference (Para 5 and 12-15). 
As per Claim 2, Yang teaches the method as claimed in claim 1, wherein the at least one first feature and the at least one second feature are comprised within a single alignment mark (Para 12, see the overlay mark). 
As per Claim 3, Yang teaches the method as claimed in claim 1, wherein the determining the local stress in the substrate comprises: determining local strain in the substrate; and using the determination of local strain and one or more material characteristics of the substrate to determine the local stress in the substrate (Para 13). 
As per Claim 4, Yang teaches the method as claimed in claim 1, further comprising: determining a plurality of measured position differences from a plurality of feature pairs, each feature pair being located at a different location on the substrate, and each feature pair comprising one of the at least one first feature and one of the at least one second feature; determining a local stress in the substrate from each of the measured position differences; and determining a stress fingerprint describing stress variation over the substrate, based on the determined local stresses (Para 13). 
As per Claim 5, Yang teaches the method as claimed in claim 4, further comprising: averaging measurements from subsets of the plurality of feature pairs to obtain averaged measured position differences; and using the averaged measured position differences to determine the local stress corresponding to the respective subset (Para 14 and 33). 
As per Claim 6, Yang teaches the method as claimed in claim 5, wherein each subset is defined by an image field on the substrate, such that each local stress determination is averaged per image field (Para 34). 
As per Claim 7, Yang teaches the method as claimed in claim 4, further comprising determining in-plane distortion of the substrate from the stress fingerprint (Para 34). 
As per Claim 8, Yang teaches the method as claimed in claim 7, further comprising using the determined in-plane distortion to determine a correction for performing a subsequent patterning step on the substrate (Para 35). 
As per Claim 9, Yang teaches the method as claimed in claim 8, wherein the determining of the correction comprises combining the determined in-plane distortion with known layout information of the pattern to be applied to the substrate (Para 35). 
As per Claim 10, Yang teaches the method as claimed in claim 9, wherein the known layout information comprises knowledge of the substrate area which is to have the pattern applied (See fig. 4A). 
As per Claims 11 and 14, Yang teaches a control system for controlling a lithographic process, the control system comprising: 

a processor (not shown) configured to at least: determine a local stress in the substrate from each of the measured position differences; determine a stress fingerprint describing stress variation over the substrate, based on the measured position differences; determine in-plane distortion of the substrate from the stress fingerprint; and determine, using the determined in-plane distortion, a correction for performing a subsequent patterning step on the substrate (Para 34-36, wherein reducing the metal film induced stress). 
As per Claim 12, Yang teaches the control system according to claim 11, wherein each feature pair comprises an alignment mark used during the lithographic process when positioning a substrate (Para 34). 
As per Claim 13, Yang teaches the control system according to claim 11, wherein the processor is configured to determine an exposure correction for correcting determined local stress, by: determining a reference position difference from a measured position of at least one first feature and a measured position of at least one second feature before a substrate deformation step; determining the measured position difference subsequent to the substrate deformation step; and correcting each measured position difference using the reference position difference and using the corrected measured position difference in the step of determining local stress (Para 34-36, wherein reducing the metal film induced stress). 
As per Claim 16, Yang teaches the method according to claim 1, wherein the measured position of the at least one first feature and the measured position of the at least one second feature are measured during alignment of a substrate in a lithographic process prior to performing a patterning step (Para 8). 
As per Claim 17, Yang teaches the method according to claim 16, wherein the alignment is performed on the substrate when clamped to a substrate holder such that the stress determination includes a component resultant from the clamping (Para 34, wherein the substrate must be hold by a stage for the measurement to be conducted). 
As per Claim 18, Yang teaches the method according to claim 1, wherein the at least one first feature and the at least one second feature each comprise segments of a single compound feature (Para 4). 
As per Claim 19, Yang teaches the method according to claim 1, wherein the substrate has been processed by an application of one or more stressed layers (Para 9). 
As per Claim 20, Yang teaches the method according to claim 1, wherein the measured position difference is determined relative to a designed offset between the at least one first feature and the at least one second feature (Para 13).


Claim(s) 1, 3, 4 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naka et al. [US 20060049480 A1, hereafter Naka].
As per Claims 1 and 15, Naka teaches a method of determining stress in a substrate (Para 17), the method comprising: 

As per Claim 3, Naka teaches the method as claimed in claim 1, wherein the determining the local stress in the substrate comprises: determining local strain in the substrate; and using the determination of local strain and one or more material characteristics of the substrate to determine the local stress in the substrate (Para 17). 
As per Claim 4, Naka teaches the method as claimed in claim 1, further comprising: determining a plurality of measured position differences (thickness) from a plurality of feature pairs, each feature pair being located at a different location on the substrate, and each feature pair comprising one of the at least one first feature and one of the at least one second feature; determining a local stress in the substrate from each of the measured position differences; and determining a stress fingerprint describing stress variation over the substrate, based on the determined local stresses (See fig. 3, Para 17). 
As per Claim 18, Naka teaches the method according to claim 1, wherein the at least one first feature and the at least one second feature each comprise segments of a single compound feature (Para 46). 
As per Claim 19, Naka teaches the method according to claim 1, wherein the substrate has been processed by an application of one or more stressed layers (Para 42). 
As per Claim 20, Naka teaches the method according to claim 1, wherein the measured position difference is determined relative to a designed offset between the at least one first feature and the at least one second feature (See fig. 3, Para 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882